Dykman, J.:
From the complaint and the opening of the p^amtiff’s comise^ to the jury in this action these facts must be assumed by us on this appeal.
The plaintiff, who was a married woman in a state of pregnancy, was standing in the door of her husband’s house in Hicks street, in the city of Brooklyn, with her little child about four or five years of age, when a horse belonging to the defendant and which had run away and alone dashed up the street at a high rate of speed with a whiffletree dragging after him. The horse plunged towards the woman, but his progress was arrested by a post against which he fell and put out his eye. The plaintiff sustained a severe shock from her fright which brought on a long train of nervous diseases. The horse did not come in contact with the woman but frightened her, and this action' is to recover compensation for the injuries thus sustained.
*356Tbe complaint was dismissed upon tbe pleadings and tbe opening, and tbe plaintiff bas appealed from tbe judgment. We bave been unable to find either principle or authority for tbe maintenance of tin's action and we have been referred to none by tbe counsel.
Tbe judgment should be affirmed, with costs.
Barnard, P. J., concurred ; Pbatt, J., not sitting.
Judgment affirmed, with costs.